FIRST AMENDMENT TO AGREEMENT FOR
PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND
ESCROW INSTRUCTIONS (this “First Amendment”) is entered into as of October 19,
2007 (the “Effective Date”), by and between NORTHMEADOW PARKWAY, LLC, a Georgia
limited liability company (“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Buyer”), with reference to the following Recitals:

R E C I T A L S

A. Seller and Buyer have previously entered into that certain Agreement for
Purchase and Sale of Real Property and Escrow Instructions dated October 9, 2007
(the “Purchase Agreement”), wherein Seller agreed to sell to Buyer, and Buyer
agreed to purchase from Seller, that certain “Property” more particularly
described in the Purchase Agreement, on the terms and conditions set forth in
the Purchase Agreement.

B. During the Due Diligence Period (as defined in the Purchase Agreement), the
parties discovered a rental increase discrepancy in that certain Lease dated
October 20, 2003, by and between Seller, as landlord, and Cardiology of Georgia,
PC, as tenant.

C. Seller and Buyer desire by this First Amendment to amend the Purchase
Agreement in order to (i) adjust the Purchase Price (as defined in the Purchase
Agreement) and account for the rental increase discrepancy and (ii) further
amend, modify and supplement the Purchase Agreement as more particularly set
forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are herby acknowledged, the
parties hereto agree as follows:

A G R E E M E N T

1. Definitions. All initially capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement. As of the
Effective Date, all references to “the Agreement” or “this Agreement” in the
Purchase Agreement and in this First Amendment shall mean and refer to the
Purchase Agreement as amended by this First Amendment unless the context clearly
indicates otherwise.

2. Purchase Price. Notwithstanding anything to the contrary contained in the
Purchase Agreement, as of the Effective Date, the Purchase Price is amended to
mean and refer to an amount equal to Eleven Million Eight Hundred Fifty Thousand
and No/100 Dollars ($11,850,000.00).

3. Effect of this First Amendment. Except as amended and/or modified by this
First Amendment, the Purchase Agreement is hereby ratified and confirmed and all
other terms of the Purchase Agreement are and shall remain in full force and
effect, unaltered and unchanged by this First Amendment. In the event of any
conflict between the provisions of this First Amendment and the provisions of
the Purchase Agreement, the provisions of this First Amendment shall control.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Purchase Agreement are hereby amended to the extent
necessary to give effect to the purpose and intent of this First Amendment.

4. Counterparts. This First Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives as of the Effective Date.

SELLER:

NORTHMEADOW PARKWAY, LLC,
a Georgia limited company

By: CROSSGATE PARTNERS, LLC,

a Georgia limited liability company,

its Manager

By: /s/ Randy Moore



    Randy Moore, Manager



    BUYER:



    TRIPLE NET PROPERTIES, LLC,

a Virginia limited liability company

By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President


2